Exhibit 10.2
Summary of 2010 and 2011 Cash and Equity Incentive Programs
Cash Incentive Programs
     The Company’s Compensation Committee established for the Executive Officers
the 2010 Cash Incentive Program and the 2011 Cash Incentive Program (the “Cash
Incentive Programs”), pursuant to the Cash Incentive Plan. The Cash Incentive
Programs permit the Company to grant “performance-based compensation” within the
meaning of Section 162(m) of the Internal Revenue Code, thereby preserving the
Company’s ability to receive federal income tax deductions for those awards to
the extent that they in fact comply with that Code section. All award payments
under the 2010 Cash Incentive Program will be paid in cash and, if payable under
the 2011 Cash Incentive Program, award payments are expected to be settled in
cash.
     The key performance goal under the Cash Incentive Programs is the Company
earning net income within or above a specified range (the “Eligibility Range”).
If the Company’s net income in the applicable fiscal year is below the
Eligibility Range, an award payment cannot be authorized under the applicable
Cash Incentive Program. If the Company’s net income is within the Eligibility
Range, the percentage of the award target which the Executive Officers are
eligible to earn increases as net income increases, up to 100% of the award
target. If the Company’s net income is at or above the highest level of net
income within the Eligibility Range, each Executive Officer is eligible to earn
his maximum award target.
     The Company earning net income within or above the Eligibility Range is the
only performance goal under the Cash Incentive Programs for Mr. Black. With
respect to the Executive Vice Presidents, the following “personal” goals may
also be considered and utilized by the Compensation Committee in its exercise of
negative discretion to reduce the amount of an award that would otherwise have
been payable at any particular level of net income achieved by the Company:
(a) the participant receiving an overall job performance rating of “Effective”
or better (the equivalent of 3 out of 5); (b) the participant complying with the
Company’s Code of Conduct, Associate Handbook and other rules, regulations and
policies and not engaging in any dishonest acts or other acts that are or may be
detrimental to customers, fellow associates or the Company; and (c) the
participant achieving specific goals for departmental or individual performance.
     For the 2010 Cash Incentive Program, the Eligibility Range for Mr. Black
and the Executive Vice Presidents was $71.2 million to $78.4 million of net
income. If the Company earned net income below the low end of the applicable
Eligibility Range, the Executive Officer would not have received an award
payment under this program. At $71.2 million of net income, Mr. Black would have
been eligible to receive up to 60% of his base salary and each Executive Vice
President would have been eligible to receive up to 10% of his base salary. At
or above $78.4 million of net income, Mr. Black was eligible to receive up to
approximately 151.6% of his base salary and each of the Executive Vice
Presidents was eligible to receive up to 65% of his





--------------------------------------------------------------------------------



 



base salary. Between the low and high ends of the Eligibility Ranges, the
percentage of base salary which each participant would have been eligible to
receive increased as net income increased.
     For the 2011 Cash Incentive Program, the Eligibility Range for Mr. Black is
$85.5 million to $94.1 million of net income and the Eligibility Range for the
Executive Vice Presidents is $88.5 million to $95.3 million of net income. If
the Company earns net income below the low end of the applicable Eligibility
Range, the Executive Officer will not receive an award payment under this
program. At $85.5 million of net income, Mr. Black will be eligible to receive
up to 60% of his base salary; at $88.5 million of net income, each Executive
Vice President will each be eligible to receive up to 10% of his base salary. At
or above $94.1 million of net income, Mr. Black will be eligible to receive up
to approximately 151.6% of his base salary; at or above $95.3 million of net
income, each of the Executive Vice Presidents will be eligible to receive up to
65% of their respective base salaries. Between the low and high ends of the
Eligibility Ranges, the percentage of base salary which each participant will be
eligible to receive will increase as net income increases.
Equity Incentive Programs
     The Company’s Compensation Committee established for the Executive Officers
the 2010 Equity Incentive Program and the 2011 Equity Incentive Program (the
“Equity Incentive Programs”) pursuant to the Equity Incentive Plan. The Equity
Incentive Programs permit the Company to grant “performance-based compensation”
within the meaning of Section 162(m) of the Internal Revenue Code, thereby
preserving the Company’s ability to receive federal income tax deductions for
those awards to the extent that they in fact comply with that Code section.
Award payments under the 2010 Equity Incentive Program will be paid in
Performance RSUs and, if payable under the 2011 Equity Incentive Program, award
payments are expected to be paid in Performance RSUs.
     The performance goals under the Equity Incentive Programs are qualitatively
the same as the performance goals under the respective Cash Incentive Programs,
i.e. such goals are based upon the Company earning net income within or above an
Eligibility Range for the applicable fiscal years and, with respect to the
Executive Vice Presidents, personal goals as set forth above under “Cash
Incentive Programs.” However, the levels of net income within the Eligibility
Ranges for the Equity Incentive Programs are higher than those established under
the Cash Incentive Programs.
     If the Company’s net income is below the Eligibility Range for the
Applicable year’s Equity Incentive Program, no Performance RSUs can be earned
under the applicable program. If the Company’s net income is within the
Eligibility Range, the number of Performance RSUs which the Executive Officers
are eligible to earn increases as net income increases, up to 100% of the award
target. If the Company’s net income is at or above the highest level of net
income within the Eligibility Range, each Executive Officer is eligible to earn
his maximum award target.
     For the 2010 Equity Incentive Program, the Compensation Committee
established for Mr. Black an Eligibility Range of $72.6 million to $78.4 million
of net income and for the Executive Vice Presidents an Eligibility Range of
$76.9 million to $79.4 million of net income. If the Company earned net income
below the low end of the Eligibility Range, the applicable

2



--------------------------------------------------------------------------------



 



participant would not have earned Performance RSUs under this program. At
$72.6 million of net income, Mr. Black would have been eligible to earn up to a
value of $175,000 of Performance RSUs; at $76.9 million of net income, each of
the Executive Vice Presidents would have been eligible to earn up to a value of
$50,000 of Performance RSUs. At or above $78.4 million of net income, Mr. Black
was eligible to earn up to a value of $1,925,000 of Performance RSUs; at or
above $79.4 million of net income, each of the Executive Vice Presidents was
eligible to earn up to a value of $150,000 of Performance RSUs. Between the low
and high ends of the Eligibility Ranges, the value of Performance RSUs which
each participant would have been eligible to earn increased as net income
increased. The “value” of the Performance RSUs, and the number of Performance
RSUs granted, was determined by reference to the closing price of the Company’s
stock on June 17, 2010.
     For the 2011 Equity Incentive Program, the Compensation Committee
established for Mr. Black an Eligibility Range of $90.7 million to $94.1 million
of net income and for the Executive Vice Presidents an Eligibility Range of
$94.5 million to $96.2 million of net income. If the Company earns net income
below the low end of the Eligibility Range, the applicable participant cannot
earn Performance RSUs under this program. At $90.7 million of net income,
Mr. Black will be eligible to earn up to a value of $897,715 of Performance
RSUs; at $94.5 million of net income, each of the Executive Vice Presidents will
be eligible to earn up to a value of $50,000 of Performance RSUs. At or above
$94.1 million of net income, Mr. Black will be eligible to earn up to a value of
$1,965,425 of Performance RSUs; at or above $96.2 million of net income, each of
the Executive Vice Presidents will be eligible to earn up to a value of $150,000
of Performance RSUs. Between the low and high ends of the Eligibility Ranges,
the value of Performance RSUs which each participant will be eligible to earn
will increase as net income increases. The “value” of the Performance RSUs, and
the number of Performance RSUs to be granted, will be determined by reference to
the closing price of the Company’s stock on March 29, 2011.
2011 Supplemental Equity Incentive Program
     As a special incentive to the Executive Officers to achieve extraordinary
results in fiscal year 2011, the Company’s Compensation Committee established
for the Executive Officers the 2011 Supplemental Equity Incentive Program
pursuant to the Equity Incentive Plan for fiscal year 2011. The 2011
Supplemental Equity Incentive Program permits the Company to grant
“performance-based compensation” within the meaning of Section 162(m) of the
Internal Revenue Code, thereby preserving the Company’s ability to receive
federal income tax deductions for those awards to the extent that they in fact
comply with that Code section. If payable under the 2011 Supplemental Equity
Incentive Program, award payments are expected to be paid in Performance RSUs.
     The performance goals under the 2011 Supplemental Equity Incentive Program
are very similar to the performance goals under the Cash Incentive Programs and
the Equity Incentive Programs, i.e. such goals are based upon the Company
earning a certain amount net income for fiscal year 2011 and, with respect to
the Executive Vice Presidents, personal goals as set forth above under “Cash
Incentive Programs.” However, instead of being based upon Eligibility Ranges of
net income, the 2011 Supplemental Equity Incentive Program is based on a single
level of net income. In the event the Company earns at least $103.0 million of
net income in fiscal year 2011, Mr. Black will be eligible to earn up to a value
of $250,000 of Performance

3



--------------------------------------------------------------------------------



 



RSUs and each of the Executive Vice Presidents will be eligible to earn up to a
value of $50,000 of Performance RSUs. The “value” of the Performance RSUs, and
the number of Performance RSUs to be granted, will be determined by reference to
the closing price of the Company’s stock on March 29, 2011.
Negative Discretion
     For each of the Incentive Programs (i.e., the Cash Incentive Programs, the
Equity Incentive Programs and the 2011 Supplemental Equity Incentive Program),
the Compensation Committee may exercise negative discretion to reduce the amount
of a cash award that otherwise would have been payable to, or to reduce the
number of Performance RSUs that would otherwise have been earned by, an
Executive Officer at any particular level of net income achieved by the Company,
even if the Company’s net income is within or above the applicable Eligibility
Range or level. In deciding whether, and to what extent, to pay a cash award to,
or to certify the earning of Performance RSUs by, an Executive Vice President,
an important factor which may be considered by the Compensation Committee in
exercising its negative discretion is Mr. Black’s evaluation of the individual
performance of each Executive Vice President. Generally, Mr. Black makes his
recommendation based upon his evaluation of the Executive Vice President’s
individual contributions to the performance of the Company and such other
factors as he may deem relevant. The final determination of the amount of a cash
award that will be paid to, or the number of Performance RSUs that will be
earned by, each Executive Officer is made by the Compensation Committee;
however, the Compensation Committee may not increase the cash award payable to,
or the number of Performance RSUs which will be earned by, an Executive Officer
above the amount or number that is otherwise applicable at any particular level
of net income achieved by the Company.

4